Case: 13-10402    Date Filed: 09/26/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-10402
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:11-cr-00526-EAK-AEP-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

      versus

LAVONE DENISE JOHNSON,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (September 26, 2013)

Before MARCUS, HILL and FAY, Circuit Judges.

PER CURIAM:

      Walter Grantham, appointed counsel for Lavone Denise Johnson in this

direct criminal appeal, has moved to withdraw from further representation of the
              Case: 13-10402     Date Filed: 09/26/2013   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Johnson’s conviction and

sentence are AFFIRMED.




                                          2